UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-6757


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NACOE RAY BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:01-cr-00377-JFM-1)


Submitted:   June 20, 2012                    Decided:   July 3, 2012


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nacoe Ray Brown, Appellant Pro Se.    Barbara Slaymaker Sale,
Assistant United States Attorney, Mark Walter Crooks, Stephen
Schenning, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Nacoe   Ray    Brown   appeals       the    district   court’s       order

denying his post-judgment motion requesting discovery.                        We have

reviewed the record and find no reversible error.                      Accordingly,

we affirm the district court’s order.                   See United States v.

Brown,   No.   1:01-cr-00377-JFM-1        (D.    Md.    Apr.    9,     2012).      We

dispense   with    oral    argument   because          the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                      2